Case 3:17-cv-02183-MEM Document 46-5 Filed 05/21/19 Page 1of3

Exhibit E

 
”
oa

 

| ~ = Case 3:17-cv-02183-MEM Document 46-5 Filed 05/21/19 Page 2 of 3

   

TELEPHONE
SiG-378-4026:
FACSIMILE

 
 

WEBSEEE.
BIANGHECGLAW.COM

  

November 1, 2016
HAND-DELIVERED
Llizabeth M. Amoeld, Cisimranh

Susquehanna County Commissioners
PO. Box 218

 

|| PENGAD 800-631-6989 [|

 

   

%
Montrose, PA T8801

Dear Commissioner Armold:

| { have been directed to engage in this communication to you regarding your most recent
contact and conversation with Deputy Chief Clerk Stoud. The conversation has been described
by others to have been unprofessional and upsetting to not only Mr. Stoud bul to other
employees who witnessed your interaction with Mr. Stoud,

The most troubling aspect of this contact is that it was angry and unprofessional and of a
personal nature toward Mr, Stoud after you have been put on official notice of his complaint to
the EEOC. [tis especially troubling to the County's insarance cartier and fo-our labor attorney
and your fellow Comniissioners, that other employees who witnessed your interaction wath Mr.
Stoud have deemed your contact with Mr, Stoud as very unprofessional, angry, retaliatory and
created a hostile work environment and which now has been or will be determined to be
retaliatory for his complaint to the FEOC. This most recent contact has been reported by Mr,
EEOC ay retaliatory and hostile which could add to the liability exposure to the
County especially in light of the fact that other employees who witnessed your conduct have
desoribed the same as outlined herein.

 

 

   

   

Both myself and the County's insurance company atlorney have discussed the issue of
your communication with Mr. Stoud since the filing of his and others* complaints to the EEOC,
These discussions have taken place in an effort to have you cease and desist from any
communication with Mr. Steud that could be deemed hostile or retaliatory thereby increasing the
County's exposure to Increased lability civilly as well as increasing possible sanctions Thom the

 

 

     

 

 

 

 

ic is being stronely suggested that you cease 4 id desist from any further commenication
with Mr. Steud that could in any way be deemed unprofessional, hostile or retaliatory.

 

  

 

 

Furthermore, you-are being requested to cease and.desist conmunication with employees
concerning, employment, wage or benelit issues and follow the rules and protocol concerning the
same that has been in place fbr years to.avond creating umnecessaty confusion and turmoil
aniongst the employees that are covered by. union.contracts, All communications regarding
these issues should be directed to either the chief-clerk or the director of buman resources, Your

  

   
. / Case 3:17-cv-02183-MEM Document 46-5 Filed 05/21/19 Page 3 of 3

 

Elizabeth M. Arnold
Movember 1,2016
Page Two

continued commmnication with employees exposes the County to possible grlevances and labor
issues with the union and. compromises the relationship between you and your fellaw
Commissioners who must deal with the aftermath of your communication directly with
employees conceming employment issues.

As you are aware, & letter was sent to the Commissioners regarding the Sheriff's
activities that are outside i ised that

‘his County duties, The County’s tisurance company adyi
they may not cover any activily that inure liabillgy that is outside the scope of the sheriff's legal
official duties.

   

    

 

_ That warning is applicable acroxs the board for all elected officials. Should you or any
engage in activity that Incurs-a Hability that |

  
   
  

is deermed outside the scape of
ties, the Insurance company may not provide coverage for the dantages that r suit
therefrom and any payments for sald damages may be paid by the taxpayers or assessed against
you personally. ”

  

 

ree to contact me (> have any discussion you feel necessary concerning the

Very truly yours, 2.

I

  

ee Conmissioner Alan M. Hall
Corunissioner Mary Aon Warren
